Exhibit 10.3

 

JOINDER AGREEMENT

 

THIS JOINDER TO FIRST LIEN CREDIT AGREEMENT, GUARANTY, AND CLOSING DATE
INTERCREDITOR AGREEMENT, IN EACH CASE AS AND TO THE EXTENT APPLICABLE (this
“Joinder”), is executed as of July 27, 2016 by each entity listed on the
signature pages hereto, which entities are organized in the jurisdiction set
forth opposite their respective names on Schedule I hereto (each a “Joining
Party” and collectively, the “Joining Parties”), and delivered to Morgan Stanley
Senior Funding, Inc., as Administrative Agent, for the benefit of the Secured
Parties.  Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

W I T N E S S E T H:

 

WHEREAS, EMC Acquisition, LLC (“Holdings”), Emerging Markets Communications,
LLC, a Delaware limited liability company (the “Borrower”), Morgan Stanley
Senior Funding, Inc., as the Administrative Agent, each lender from time to time
party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Morgan Stanley Bank, N.A., as L/C Issuer, and Morgan Stanley Senior
Funding, Inc., as Swing Line Lender, have entered into a First Lien Credit
Agreement, dated as of July 1, 2015, as amended by that certain First Amendment
to First Lien Credit Agreement (the “First Amendment”), dated as of May 9, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), providing for the making of
Loans to the Borrower and the issuance of, and participation in, Letters of
Credit for the account of the Borrower, all as contemplated therein;

 

WHEREAS, Section 3.6 of the First Amendment requires that as a condition
precedent to the Amendment Effective Date (as defined in the First Amendment),
each Joining Party becomes a Subsidiary Guarantor under the Credit Agreement,
and a Grantor under the Security Agreement and the Intercreditor Agreement(s);
and

 

WHEREAS, each Joining Party will obtain benefits from the incurrence of Loans
by, and the issuance of, and participations in, Letters of Credit for the
account of, the Borrower, in each case pursuant to the Credit Agreement, and,
accordingly, desires to execute this Joinder in order to (i) satisfy the
requirements of the Collateral and Guarantee Requirement and (ii) induce the
Lenders to continue to make Loans to the Borrower and the L/C Issuers to issue
Letters of Credit for the account of the Borrower, in each case pursuant to the
Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Parties, the receipt and sufficiency of which are hereby
acknowledged, each Joining Party hereby makes the following representations and
warranties to the Administrative Agent for the benefit of each of the Secured
Parties and hereby covenants and agrees with each Secured Party as follows:

 

1.                                      By executing and delivering this
Joinder, the Joining Party becomes (i) a Subsidiary Guarantor for all purposes
under the Credit Agreement and (ii) a Grantor for all purposes under the Closing
Date Intercreditor Agreement, pursuant to Section 9.14 thereof.

 

2.                                      The Joining Party agrees that, upon its
execution and delivery hereof, it will become a Subsidiary Guarantor under the
Guaranty pursuant to the Credit Agreement with respect to the Guaranteed
Obligations, and will be bound by all terms, conditions and duties applicable to
a Subsidiary Guarantor under the Credit Agreement and the other Loan Documents. 
Without limitation of the foregoing, and in furtherance thereof, the Joining
Party absolutely, unconditionally and irrevocably, and jointly and severally,
guarantees the prompt payment in full when due of all Guaranteed Obligations (on

 

--------------------------------------------------------------------------------


 

the same basis as the other Subsidiary Guarantors under the Guaranty); provided,
however, that Guaranteed Obligations shall exclude all Excluded Swap
Obligations.

 

3.                                      The Joining Party agrees that it shall
execute and deliver a Security Agreement Supplement on the date hereof
simultaneously with the execution of this Joinder and that it will become a
Grantor under, and as defined in, the Security Agreement, and will be bound by
all terms, conditions and duties applicable to a Grantor under the Security
Agreement.

 

4.                                      This Joinder shall be binding upon the
Joining Party and its respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns, provided, however, that the Joining Party may not assign any of its
rights, obligations or interest hereunder or under any other Loan Document other
than as permitted by the Credit Agreement.  THIS JOINDER AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON OR ARISING OUT OF THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  Each of the
parties hereto hereby agrees that Sections 10.15 and 10.16 of the Credit
Agreement are incorporated herein mutatis mutandis. This Joinder may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery by
facsimile or other electronic transmission of an executed counterpart of a
signature page to this Joinder shall be effective as delivery of an original
executed counterpart of this Joinder. In the event that any provision of this
Joinder shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Joinder which shall
remain binding on all parties hereto.

 

5.                                      From and after the execution and
delivery hereof by the parties hereto, this Joinder shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

*     *     *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed and delivered as of the date first above written.

 

 

 

 

AIRLINE MEDIA PRODUCTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ENTERTAINMENT IN MOTION, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

EMC INTERMEDIATE, LLC

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

INFLIGHT PRODUCTIONS USA INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

Signature Page to First Lien Credit Agreement Joinder

 

--------------------------------------------------------------------------------


 

 

POST MODERN EDIT, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

THE LAB AERO, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ROW 44, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

N44HQ, LLC

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

Signature Page to First Lien Credit Agreement Joinder

 

--------------------------------------------------------------------------------


 

Accepted and Acknowledged by:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

 

as Administrative Agent

 

 

 

By:

/s/ Reagan Philipp

 

Name: Reagan Philipp

 

Title: Authorized Signatory

 

 

Signature Page to First Lien Credit Agreement Joinder

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Subsidiary Guarantors

 

Subsidiary Guarantor

 

Jurisdiction of Formation/Organization

Global Eagle Entertainment Operations Solutions, Inc.

 

Delaware

EMC Intermediate, LLC

 

Delaware

Entertainment in Motion, Inc.

 

California

Inflight Productions USA Inc.

 

California

The Lab Aero, Inc.

 

California

Post Modern Edit, Inc.

 

Delaware

Row 44, Inc.

 

Delaware

Airline Media Productions, Inc.

 

Delaware

N44HQ, LLC

 

Delaware

 

--------------------------------------------------------------------------------